DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 3-8, 10, 13-16 the prior art does not teach a polarizing plate laminate comprising: a polarizer; an adhesive agent layer or a bonding agent layer provided on the polarizer; a viewing angle compensation film provided on the adhesive agent layer or the bonding agent layer; and a base film provided on the viewing angle compensation film, wherein the viewing angle compensation film comprises a pattern layer and a planarization layer and a difference in refractive index between the pattern layer and the planarization layer is 0.02 to 0.4, wherein the pattern layer comprises: a first surface comprising a flat surface; and a second surface opposite to the first surface and comprising a plurality of protrusions, wherein each of the protrusions comprises a first inclined surface and a second inclined surface, wherein an angle (Θ1) between the first inclined surface or a surface extending from the first inclined surface and the first surface and an angle (Θ2) between the second inclined surface or a surface extending from the second inclined surface and the first surface are the same as each other, wherein an angle (Θ) between the first inclined surface or the surface extending from the first inclined surface and the second inclined surface or the surface extending from the second inclined surface is 20° to 60°, wherein an aspect ratio of each of the protrusions represented by Equation 1 is more than 1.5 and less than 3.0, and wherein the highest point or the lowest point of each of the protrusions has a radius of curvature (R) of 0.5 µm to 1 µm or less: [Equation 1] Aspect ratio of protrusion = Height of protrusion / Pitch of protrusion.
Regarding claim 2 and 11 the prior art of record does not teach a polarizing plate laminate comprising: 2 US ACTIVE\121927578\V-1Application No. 17/609,332Docket No. 29137.03542.US00 a polarizer; an adhesive agent layer or a bonding agent layer provided on the polarizer; a viewing angle compensation film provided on the adhesive agent layer or the bonding agent layer; and a base film provided on the viewing angle compensation film, wherein the viewing angle compensation film comprises a pattern layer and a planarization layer and a difference in refractive index between the pattern layer and the planarization layer is 0.02 to 0.4, wherein the pattern layer comprises: a first surface comprising a flat surface; and a second surface opposite to the first surface and comprising a plurality of protrusions, wherein each of the protrusions comprises a first inclined surface and a second inclined surface, wherein an angle (Θ 1) between the first inclined surface or a surface extending from the first inclined surface and the first surface and an angle (Θ 2) between the second inclined surface or a surface extending from the second inclined surface and the first surface are the same as each other, wherein an angle (Θ) between the first inclined surface or the surface extending from the first inclined surface and the second inclined surface or the surface extending from the second inclined surface is 20° to 60°, wherein the highest point of each of the protrusions has a radius of curvature (R) of 0.5 µm to 1 µm, wherein an aspect ratio of each of the protrusions represented by Equation 1 is more than 1.5 and less than 3.0, and wherein a flat surface is provided between the protrusions adjacent to each other: [Equation 1] Aspect ratio of protrusion = Height of protrusion / Pitch of protrusion.
KR10802628 and Lee US 2015/0002010 as previously cited do teach  A polarizing plate laminate comprising: a polarizer; an adhesive agent layer or a bonding agent layer provided on the polarizer; a viewing angle compensation film provided on the adhesive agent layer or the bonding agent layer; and a base film provided on the viewing angle compensation film, wherein the viewing angle compensation film comprises a pattern layer and a planarization layer and a difference in refractive index between the pattern layer and the planarization layer is 0.02 to 0.4, wherein the pattern layer comprises: a first surface comprising a flat surface; and a second surface opposite to the first surface and comprising a plurality of protrusions, wherein each of the protrusions comprises a first inclined surface and a second inclined surface, wherein an angle (Θ 1) between the first inclined surface or a surface extending from the first inclined surface and the first surface and an angle (Θ 2) between the second inclined surface or a surface extending from the second inclined surface and the first surface are the same as each other wherein an aspect ratio of each of the protrusions represented by Equation 1 is more than 1.5 and less than 3.0,.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871